 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JOHN MEGGS, Individually,                            Case No.: 19cv2001-CAB-AHG
12                                       Plaintiff,
                                                          ORDER DECLINING
13   v.                                                   SUPPLEMENTAL JURISDICTION
                                                          OVER STATE LAW CLAIMS
14   STANLEY S. PENN, TRUSTEE of the
     Stanley S. Penn Separate Property Trust
15
     dated January 26, 2017; STANLEY S.
16   PENN, Individually; LUCKY LADY
     SAN DIEGO, INC., a California
17
     corporation,
18                                    Defendants.
19
20         The complaint in this action asserts one claim under federal law for violation of the
21   Americans with Disabilities Act (“ADA”), along with claims for violations of California’s
22   Disabled Person Act (Civil Code §54) and Unruh Act (Civil Code §51). The complaint
23   asserts jurisdiction based on the existence of a federal question (the ADA claim), and
24   supplemental jurisdiction over the state claims.
25         Federal courts have the discretion to exercise supplemental jurisdiction over all
26   claims that are “so related to claims in the action within such original jurisdiction that they
27   form part of the same case or controversy under Article III of the United States
28

                                                      1
                                                                                   19cv2001-CAB-AHG
 1   Constitution.” 28 U.S.C. § 1367(a). Even if supplemental jurisdiction exists, however,
 2   district courts may decline to exercise supplemental jurisdiction over a claim if: (1) it raises
 3   a novel or complex issue of state law; (2) it substantially predominates over the claim(s)
 4   over which the court has original jurisdiction; (3) the court has dismissed all claims over
 5   which it has original jurisdiction; or (4) there are other compelling reasons for declining
 6   jurisdiction. 28 U.S.C. § 1367(c). The Supreme Court has identified additional factors that
 7   district courts should consider when deciding whether to exercise supplemental
 8   jurisdiction, “including the circumstances of the particular case, the nature of the state law
 9   claims, the character of the governing state law, and the relationship between the state and
10   federal claims.” City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173 (1997).
11            “While discretion to decline to exercise supplemental jurisdiction over state law
12   claims is triggered by the presence of one of the conditions in § 1367(c), it is informed by
13   the Gibbs1 values ‘of economy, convenience, fairness, and comity.’” Acri v. Varian
14   Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (citations omitted). A district
15   court need not “articulate why the circumstances of [the] case are exceptional” to dismiss
16   state-law claims pursuant to 28 U.S.C. section 1367(c)(1)-(3). San Pedro Hotel Co., Inc. v.
17   City of L.A., 159 F.3d 470, 478–79 (9th Cir. 1998) (citation omitted).
18            Here, the complaint states only one federal claim, for violation of the ADA, along
19   with two separate state law claims. As a result, while the ADA does not entitle a plaintiff
20   to recover damages, the complaint seeks monetary damages, including statutory damages.
21   Meanwhile, the same injunctive relief available under the ADA is also available under the
22   Unruh Act. See Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017)
23   (noting that “[i]t is unclear what advantage—other than avoiding state-imposed pleading
24   requirements—Plaintiff gains by being in federal court since his sole remedy under the
25   ADA is injunctive relief, which is also available under the Unruh Act.”). Thus, the state
26
27
28   1
         United Mine Workers of Am. v. Gibbs, 383 U.S. 715 (1966).

                                                        2
                                                                                    19cv2001-CAB-AHG
 1   claims and the issues related thereto substantially predominate over the ADA claim, which
 2   appears to be a secondary claim included to justify filing the complaint in this Court, rather
 3   than a necessary (let alone predominant) claim in this lawsuit. See Rutherford v. Ara
 4   Lebanese Grill, No. 18-CV-01497-AJB-WVG, 2019 WL 1057919, at *3 (S.D. Cal. Mar.
 5   6, 2019) (declining supplemental jurisdiction over Unruh Act claim because Unruh Act
 6   claim substantially predominated over ADA claim).
 7          In addition, the important interest of comity supports declining jurisdiction. See
 8   United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966) (holding that comity is a factor
 9   to be considered before exercising supplemental jurisdiction). California has a strong
10   interest in protecting its citizens and businesses from abusive litigation and also in
11   preventing its own laws from being misused for unjust purposes. In 2012, in an attempt to
12   deter baseless claims and vexatious litigation, California adopted heightened pleading
13   requirements for disability discrimination lawsuits under the Unruh Act. See CAL. CIV.
14   PRO CODE § 425.502; SB 1186, Chapter 383 § 24 (Cal. 2012). Accordingly, the need for
15   California’s procedural protections appears acute.
16          Finally, “federal courts may properly take measures to discourage forum shopping.”
17   Rutherford v. Econolodge, No. 18CV1471-LAB (JMA), 2019 WL 950329, at *3 (S.D. Cal.
18   Feb. 27, 2019) (citing Hanna v. Plumer, 380 U.S. 460, 467–68 (1965)); Schutza v.
19   Cuddeback, 262 F. Supp. 3d at 1031 (holding that plaintiff who had filed numerous ADA
20   actions in federal court was engaging in forum shopping “to avoid California’s heightened
21   pleading requirements for disability discrimination claims.”). “[I]t would be improper to
22   allow Plaintiff to use the federal court system as a loophole to evade California’s pleading
23   requirements.” Rutherford v. Ara Lebanese Grill, 2019 WL 1057919, at *5. “Therefore,
24
25
     2
26     Under the Unruh Act a plaintiff alleging disability discrimination must include in his complaint: (1) an
     explanation of the specific access barrier or barriers encountered; (2) the way in which the barrier denied
27   the individual full and equal access, or in which it deterred the individual on each particular occasion. (3)
     the date/s when the claimant encountered the specific barriers. The section also contains additional
28   requirements for high-frequency litigants. CAL. CIV. PROC. CODE § 425.50.

                                                          3
                                                                                              19cv2001-CAB-AHG
 1   as a matter of comity, and in deference to California’s substantial interest in discouraging
 2   unverified disability discrimination claims, the Court declines supplemental jurisdiction
 3   over Plaintiff’s [state law claims].” Schutza v. Cuddleback, 262 F. Supp. 3d at 1031.
 4         In sum, because (1) Plaintiff’s state law claims predominate over his federal claim
 5   under the ADA, and (2) the interests of comity and discouraging forum shopping constitute
 6   exceptional circumstances, the Court sua sponte declines supplemental jurisdiction over
 7   counts two and three in the complaint. Counts two and three are DISMISSED WITHOUT
 8   PREJUDICE to refiling in state court.
 9         It is SO ORDERED.
10   Dated: October 28, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                19cv2001-CAB-AHG
